DETAILED ACTION
Response to Amendment
Acknowledgements
	Applicant’s Remarks filed on 4/5/2022 in combination with the claim amendments filed the same day have resolved the previous claim objections.  The claim objections are vacated.
	Applicant’s Remarks filed on 4/5/2022 in combination with the claim amendments filed the same day have resolved the previous specification objection.  The specification objection is vacated.
	Applicant’s Remarks filed on 4/5/2022 in combination with the claim amendments filed the same day have resolved the previous 112 rejections.  The 112 rejections are vacated.
	Applicant’s Remarks filed on 4/5/2022 in combination with the claim amendments filed the same day are sufficient to overcome the prior art rejection over Parsons US 5,569,189.  The examiner agrees with the applicant that Parsons fails to disclose the recited protruding ring.
	Applicant’s Remarks filed on 4/5/2022 in regard to the claim interpretation under 35 U.S.C. §112(f) are not persuasive.  The examiner initially interpreted the recited limitations under 112(f) but the amendments filed on 4/5/2022 have incorporated specific structural limitations into the claim (ex., the recited protruding ring in claim 164 and the textured pattern in claim 170).  Accordingly, these claims are no longer interpreted under 112(f).
	Applicant’s Remarks filed on 4/5/2022 in regard to the withdrawn claims are not persuasive.  The examiner first notes that there appears to be agreement that claims 178-183 are not subject to rejoinder and therefore should be cancelled (or will be cancelled by the examiner upon the finding of allowable subject matter in the elected invention).  The applicant’s request to rejoin claims 165-169 and 176-177 is denied.  These claims appear to be drawn to alternative embodiments the user-sensible safety mechanisms.  It does not appear to be appropriate to rejoin the claims at this time.  Furthermore, the claims appear to possibly introduce clarity issues in that the independent claim establishes that the user-safety mechanism is ultimately the recited protruding ring but the withdrawn claims recite other structures as the user-sensible safety mechanism.  The applicant should consider whether the specification supports such a claim and possibly consider amendments to avoid any 112(b) rejections.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 164 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer et al. (US 2009/0292240; hereafter Kramer).
In regard to claim 164, Kramer discloses a safety-enhanced needle-free injector  system (10; note par. [0022] and [0026] for disclosures of needle-free embodiments) comprising: a housing (12); a bolt carrier (13, 16- the disclosed inner housing and container support member) with one or more springs (62) held at a first end and having a firing chamber (internal area of 13, 16) formed therein from the one or more springs to an opening at a second end opposite the first end (see Figure 1), wherein the bolt carrier further includes a spring-driven member (distal end of 60) coupled to the one or more springs and located in the firing chamber (see Figure 1); an ampoule (18) coupleable to the bolt carrier, the ampoule having a compartment (22, 23) for storing an injectable for needle-free delivery (par. [0022] and [0026]) and a seal (28, 29) for driving the injectable out an opening at a first end of the ampoule, wherein a plunger (proximal portion of 60 including 63, 64) couples between the spring-driven member and the seal (28, 29) when a second end of the ampoule opposite the first end of the ampoule is coupled to the bolt carrier to allow the spring-driven member to engage the seal for driving the injectable along a length of the ampoule from the second end of the ampoule to the first end of the ampoule and out the opening at the first end of the ampoule (se par. [0039]-[0051], the opening at the first end of the ampoule comprising one or more orifices (the jet nozzle; see par. [0022] and [0026]); and a user-sensible safety mechanism (100) having safety cues for providing safety enhanced needle-free injection of the injectable (see par. [0036]), the safety cues comprising a pressure-sensed, tactile-sensed or visual-sensed mechanism, said pressure-sensed, tactile-sensed or visual-sensed mechanism including a protruding ring (101) positioned within the housing (see Figure 1 with radially recessed neck inside housing 12), said protruding ring selectably positioned within the housing to prevent inadvertent user activation of the needle free injector system (see par. [0036]).
Allowable Subject Matter
Claims 170-175 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783